UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: December 3, 2007 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 1-2691 13-1502798 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) more Item 8.01 Other Events American Airlines, Inc. is filing herewith a press release issued on December 3, 2007 as Exhibit 99.1, which is included herein. This press release was issued to report November traffic for American Airlines, Inc. more SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:December 4, 2007 more EXHIBIT INDEX Exhibit Description 99.1 Press Release more Exhibit 99.1 CONTACT: Tim Smith Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE: Monday, Dec. 3, 2007 AMERICAN AIRLINES REPORTS NOVEMBER TRAFFIC FORT WORTH, Texas – American Airlines, the world’s largest airline, reported a November load factor of 81.2 percent – an increase of 1.5 points compared to the same period last year.Traffic increased 4.1 percent year over year as capacity increased 2.2 percent. Domestic traffic increased 1.9 percent year over year on 1.9 percent more capacity.International traffic increased by 8.4 percent relative to last year on a capacity increase of 2.8 percent. American boarded nearly 8.0 million passengers in November. About American Airlines American Airlines is the world's largest airline.American, American Eagle and the AmericanConnection® airlines serve 250 cities in over 40 countries with more than 4,000 daily flights.The combined network fleet numbers more than 1,000 aircraft.American's award-winning Web site, AA.com, provides users with easy access to check and book fares, plus personalized news, information and travel offers.American Airlines is a founding member of the oneworld® Alliance, which brings together some of the best and biggest names in the airline business, enabling them to offer their customers more services and benefits than any airline can provide on its own.Together, its members serve nearly 700 destinations in over 140 countries and territories.American Airlines, Inc. and American Eagle Airlines, Inc. are subsidiaries of AMR Corporation.AmericanAirlines, American Eagle, the AmericanConnection® airlines, AA.com and AAdvantage are registered trademarks of American Airlines, Inc. (NYSE: AMR) Detailed traffic and capacity data are on the following page. more AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES November 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 11,145,991 10,708,576 4.1 % D.O.T. DOMESTIC 7,292,772 7,153,350 1.9 INTERNATIONAL 3,853,219 3,555,226 8.4 ATLANTIC 1,528,901 1,392,471 9.8 LATIN AMERICA 1,870,817 1,722,185 8.6 PACIFIC 453,501 440,570 2.9 AVAILABLE SEAT MILES (000) SYSTEM 13,722,663 13,430,828 2.2 % D.O.T. DOMESTIC 8,915,745 8,752,708 1.9 INTERNATIONAL 4,806,918 4,678,120 2.8 ATLANTIC 1,904,316 1,848,070 3.0 LATIN AMERICA 2,344,073 2,267,230 3.4 PACIFIC 558,529 562,821 -0.8 LOAD FACTOR SYSTEM 81.2 % 79.7 % 1.5 Pts D.O.T. DOMESTIC 81.8 81.7 0.1 INTERNATIONAL 80.2 76.0 4.2 ATLANTIC 80.3 75.3 5.0 LATIN AMERICA 79.8 76.0 3.8 PACIFIC 81.2 78.3 2.9 PASSENGERS BOARDED 7,980,054 7,697,959 3.7 % SYSTEM CARGO TON MILES (000) 180,140 193,026 -6.7 % more AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YEAR-TO-DATE November 2007 2006 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 127,182,914 128,041,877 -0.7 % D.O.T. DOMESTIC 82,766,602 83,614,949 -1.0 INTERNATIONAL 44,416,312 44,426,929 0.0 ATLANTIC 18,414,268 18,509,786 -0.5 LATIN AMERICA 20,850,322 20,027,479 4.1 PACIFIC 5,151,722 5,889,664 -12.5 AVAILABLE SEAT MILES (000) SYSTEM 155,607,991 159,596,076 -2.5 % D.O.T. DOMESTIC 99,542,632 102,150,632 -2.6 INTERNATIONAL 56,065,359 57,445,443 -2.4 ATLANTIC 22,988,764 23,171,655 -0.8 LATIN AMERICA 26,889,330 26,685,884 0.8 PACIFIC 6,187,266 7,587,904 -18.5 LOAD FACTOR SYSTEM 81.7 % 80.2 % 1.5 Pts D.O.T. DOMESTIC 83.1 81.9 1.2 INTERNATIONAL 79.2 77.3 1.9 ATLANTIC 80.1 79.9 0.2 LATIN AMERICA 77.5 75.0 2.5 PACIFIC 83.3 77.6 5.7 PASSENGERS BOARDED 90,237,376 90,076,864 0.2 % SYSTEM CARGO TON MILES (000) 1,942,003 2,033,376 -4.5 % more
